 

UNITED STATES DISTRICT COURT '
SOUTHERN DISTRICT OF NEW YORK
---------+X

UNITED STATES OF AMERICA : SEALED INDICTMENT

 

- Ve. - : 19 Cr.

MIRCEA CONSTANTINESCU, : B py <o :
a/k/a “Sobo,” Lo CRIM 6
NIKOLAOS LIMBERATOS, a; ~

a/k/a “Nicu Limberto,” :
CRISTIAN COSTEA, :

a/k/a “Momo,”
ALIN HANES CALUGARU,

 

 

IONELA CONSTANTINESCU, : [USDC SDNY |
a/k/a “Pitica,” : DOCUMENT
wean et eopGuroe ‘+ | BLECTRONICALLY FILED.

ANDREW ELIOPOULOS,

VALENTIN PETRESCU, : DOC #:
a/k/a “Gico Cosmin Giscan,” : DATE FILED: U
a/k/a “Zoltan Pruma,” : : _ =

PETER SAMOLIS,
KELLY KARKI LAM,
GEORGE SERBAN,
DRAGOS DIACONU,
MADLIN ALEXANDRU ANCA,
a/k/a “Mateo Fernandez Alejandro,”
CRISTIAN ULMANU,
a/k/a “Boris Moravec,” and
IULIANA MIHAILESCU,

 

 

 

 

 

 

Defendants.

COUNT ONE
(Conspiracy to Commit Access Device Fraud)

The Grand Jury charges:

OVERVIEW OF THE SCHEME

 

1. From at least in or about 2014 until at least in or

about September 2019, in the Southern District of New York and

 
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 2 of 21

elsewhere, MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS
LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a
“Momo,” ALIN HANES CALUGARU, IONELA CONSTANTINESCU, a/k/a
“Pitica,” THEOFRASTOS LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN
PETRESCU, a/k/a “Gico Cosmin Giscan,” a/k/a “Zoltan Pruma,”
PETER SAMOLIS, KELLY KARKI LAM, GEORGE SERBAN, DRAGOS DIACONU,
MADLIN ALEXANDRU ANCA, a/k/a “Mateo Fernandez Alejandro,”
CRISTIAN ULMANU, a/k/a “Boris Moravec,” and IULIANA MIHAILESCU,
the defendants, together with others known and unknown, carried
out a wide-ranging scheme as part of a transnational “ATM
skimming” organization (the “Skimming Organization”). The
Skimming Organization’s activities involved, among other things,
unlawfully obtaining debit card account information by using
advanced technological devices to surreptitiously record victim
accountholders’ debit card numbers and personal identification
numbers at automatic teller machines (“ATMs”) and then
manufacturing counterfeit and fraudulent debit cards that bear
the victim accountholders’ account information, which members of
the scheme then used to fraudulently withdraw cash from the
victim accountholders’ bank accounts. This type of scheme is
colloquially referred to as “ATM skimming.”

2. The defendants’ scheme was international in scope, and
the defendants carried out hundreds of ATM skimming operations

across the United States, including in New York and at least 17
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 3 of 21

other states. The defendants’ scheme defrauded financial
institutions and individual victims of more than $20 million.

3. The defendants assumed various roles in the Skimming
Organization. Certain members assisted in receiving packages
containing skimming devices or component parts shipped from
other parts of the United States and abroad. Other members of
the Skimming Organization assisted in engineering the skimming
devices that the Organization used. Other members directed or
worked in teams deployed across the United States to carry out
ATM skimming attacks, casing ideal locations for the attacks,
installing skimming devices on ATMs, removing those devices, and
cashing out large numbers of fraudulent debit cards manufactured
as a result of the skimming operations. Still other members
assisted the Skimming Organization in laundering the proceeds of
the skimming attacks through bank accounts, properties,
businesses, and the transportation of bulk cash.

STATUTORY ALLEGATIONS

 

4. From at least in or about 2014 until at least in or
about September 2019, in the Southern District of New York and
elsewhere, MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS
LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a
“Momo,” ALIN HANES CALUGARU, IONELA CONSTANTINESCU, a/k/a
“Pitica,” THEOFRASTOS LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN

PETRESCU, a/k/a “Gico Cosmin Giscan,” a/k/a “Zoltan Pruma,”

 
—_

Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 4 of 21

PETER SAMOLIS, KELLY KARKI LAM, GEORGE SERBAN, DRAGOS DIACONU,
MADLIN ALEXANDRU ANCA, a/k/a “Mateo Fernandez Alejandro,”
CRISTIAN ULMANU, a/k/a “Boris Moravec,” and IULIANA MIHAILESCU,
the defendants, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit access device fraud, in violation
of Title 18, United States Code, Sections 1029(a)(1), (a) (2),

(a) (3), (a) (4), and (a) (5).

5. It was a part and an object of the conspiracy that
MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS, a/k/a
“Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, IONELA CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS
LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico
Cosmin Giscan,” a/k/a “Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI
LAM, GEORGE SERBAN, DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a
“Mateo Fernandez Alejandro,” CRISTIAN ULMANU, a/k/a “Boris
Moravec,” and IULIANA MIHAILESCU, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a
part of an offense affecting interstate and foreign commerce,
would and did produce, use, and traffic in one and more
counterfeit access devices, in violation of Title 18, United
States Code, Section 1029(a) (1).

6. It was further a part and an object of the conspiracy

that MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS,

 
y

Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 5 of 21

a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, IONELA CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS
LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico
Cosmin Giscan,” a/k/a “Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI
LAM, GEORGE SERBAN, DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a
“Mateo Fernandez Alejandro,” CRISTIAN ULMANU, a/k/a “Boris
Moravec,” and IULIANA MIHAILESCU, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a
part of an offense affecting interstate and foreign commerce,
would and did traffic in and use one and more access devices
during a one-year period, and by such conduct obtained more than
$1,000 during that period, in violation of Title 18, United
States Code, Section 1029(a) (2).

7. It was further a part and an object of the conspiracy
that MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS,
a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, IONELA CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS
LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico
Cosmin Giscan,” a/k/a “Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI
LAM, GEORGE SERBAN, DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a
“Mateo Fernandez Alejandro,” CRISTIAN ULMANU, a/k/a “Boris
Moravec,” and IULIANA MIHAILESCU, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a

part of an offense affecting interstate and foreign commerce,
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 6 of 21

would and did possess fifteen and more devices which were
counterfeit and unauthorized access devices, in violation of
Title 18, United States Code, Section 1029(a) (3).

8. It was further a part and an object of the conspiracy
that MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS,
a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, IONELA CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS
LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico
Cosmin Giscan,” a/k/a “Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI
LAM, GEORGE SERBAN, DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a
“Mateo Fernandez Alejandro,” CRISTIAN ULMANU, a/k/a “Boris
Moravec,” and IULIANA MIHAILESCU, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a
part of an offense affecting interstate and foreign commerce,
would and did produce, traffic in, have custody and control of,
and possess device-making equipment, in violation of Title 18,
United States Code, Section 1029 (a) (4).

9. Tt was further a part and an object of the conspiracy
that MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS,
a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, IONELA CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS
LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico
Cosmin Giscan,” a/k/a “Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI

LAM, GEORGE SERBAN, DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a

 
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 7 of 21

“Mateo Fernandez Alejandro,” CRISTIAN ULMANU, a/k/a “Boris
Moravec,” and IULIANA MIHAILESCU, the defendants, and others
known and unknown, knowingly and with intent to defraud, as a
part of an offense affecting interstate and foreign commerce,
would and did effect transactions with one and more access
devices issued to another person or persons, to receive payment
and other things of value during a one-year period the aggregate
value of which was equal to and greater than $1,000, in
violation of Title 18, United States Code, Section 1029(a) (5).
OVERT ACTS
10. In furtherance of the conspiracy and to effect the

illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and
elsewhere:

a. On or about June 26, 2018, MIRCEA CONSTANTINESCU,
a/k/a “Sobo,” the defendant, shipped a credit card point-of-sale
terminal used to fashion skimming devices from a shipping
facility in or around Mt. Pocono, Pennsylvania to Veracruz,
Mexico.

b. On or about December 5, 2017, NIKOLAOS
LIMBERATOS, a/k/a “Nicu Limberto,” the defendant, installed a
skimming device on an ATM at a bank located in or around

Babylon, New York.

 
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 8 of 21

Cc. On or about June 24, 2018, CRISTIAN COSTEA, a/k/a
“Momo,” the defendant, during a telephone call with a co-
conspirator, discussed perpetrating the scheme by having the co-
conspirator send COSTEA skimming equipment.

d. On or about January 7 and 14, 2017, ALIN HANES
CALUGARU, the defendant, installed skimming devices on an ATM in
or around Canterbury, Connecticut.

e. On or about January 6, 2018, IONELA
CONSTANTINESCU, a/k/a “Pitica,” the defendant, used fraudulent
debit cards to withdraw cash from victim accountholders’ bank
accounts using ATMs in or around New York, New York.

f. On or about November 11, 2016, THEOFRASTOS
LYMBERATOS, the defendant, installed a skimming device on an ATM
in or around Manchester, New Hampshire.

g. On or about January 6, 2018, ANDREW ELIOPOULOS,
the defendant, used fraudulent debit cards to withdraw cash from
victim accountholders’ bank accounts using ATMs in or around
Glen Cove, Westbury, and Whitestone, New York.

h. On or about June 25, 2017, VALENTIN PETRESCU,
a/k/a “Gico Cosmin Giscan,” a/k/a “Zoltan Pruma,” the defendant,

installed and removed a skimming device on and from an ATM in or

around Boston, Massachusetts.
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 9 of 21

i. On or about October 28, 2017, PETER SAMOLIS, the
defendant, installed a skimming device on an ATM in or around
Queens, New York.

J. On or about July 31 and August 1, 2018, KELLY
KARKI LAM, the defendant, during a telephone call with a co-
conspirator, discussed perpetrating the scheme by having another
co-conspirator deposit funds into her account at a bank that
does not require identification for cash deposits and then by
withdrawing those funds and transferring them into the account
of the co-conspirator on the call.

k. On or about June 18, 2018, GEORGE SERBAN, the
defendant, shipped a skimming device from in or around Miami,
Florida to Tobyhanna, Pennsylvania.

l. On or about June 2 and 3, 2018, DRAGOS DIACONU,
the defendant, used fraudulent debit cards to withdraw cash from
victim accountholders’ bank accounts using ATMs in or around
Chattanooga and Ooltewah, Tennessee.

m. On or about June 2 and 3, 2018, MADLIN ALEXANDRU
ANCA, a/k/a “Mateo Fernandez Alejandro,” the defendant, used
fraudulent debit cards to withdraw cash from victim
accountholders’ bank accounts using ATMs in or around
Chattanooga and Ooltewah, Tennessee.

n. On or about June 20, 2017, CRISTIAN ULMANU, a/k/a

“Boris Moravec,” the defendant, installed and removed a skimming

 
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 10 of 21

device on and from an ATM in or around Somerville,
Massachusetts.

QO. On or about May 27, 2017, IULIANA MIHAILESCU, the
defendant, used fraudulent debit cards to withdraw cash from
victim accountholders’ bank accounts using ATMs in or around
Boston, Brookline, Sturbridge, Brighton, and Natick,
Massachusetts.

(Title 18, United States Code, Section 1029(b) (2).)

COUNT TWO
(Conspiracy to Commit Wire Fraud and Bank Fraud)

The Grand Jury further charges:

ll. The allegations contained in paragraphs 1, 2, 3 and 10
above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

12. From at least in or about 2014 until at least in or
about September 20193, in the Southern District of New York and
elsewhere, MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS
LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a
“Momo,” ALIN HANES CALUGARU, IONELA CONSTANTINESCU, a/k/a
“Pitica,” THEOFRASTOS LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN
PETRESCU, a/k/a “Gico Cosmin Giscan,” a/k/a “Zoltan Pruma,”
PETER SAMOLIS, KELLY KARKI LAM, GEORGE SERBAN, DRAGOS DIACONU,
MADLIN ALEXANDRU ANCA, a/k/a “Mateo Fernandez Alejandro,”

CRISTIAN ULMANU, a/k/a “Boris Moravec,” and IULIANA MIHAILESCU,

10

 
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 11 of 21

the defendants, and others known and unknown, willfully and
knowingly, did combine, conspire, confederate, and agree
together and with each other to commit wire fraud, in violation
of Title 18, United States Code, Section 1343, and bank fraud,
in violation of Title 18, United States Code, Section 1344.

13. It was a part and object of the conspiracy that MIRCEA
CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS, a/k/a “Nicu
Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES CALUGARU,
IONELA CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS LYMBERATOS,
ANDREW ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico Cosmin
Giscan,” a/k/a “Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI LAM,
GEORGE SERBAN, DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a
“Mateo Fernandez Alejandro,” CRISTIAN ULMANU, a/k/a “Boris
Moravec,” and IULIANA MIHAILESCU, the defendants, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,

United States Code, Section 1343.

11
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 12 of 21

14. It was further a part and object of the conspiracy
that MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS,
a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, IONELA CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS
LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico
Cosmin Giscan,” a/k/a “Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI
LAM, GEORGE SERBAN, DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a
“Mateo Fernandez Alejandro,” CRISTIAN ULMANU, a/k/a “Boris
Moravec,” and IULIANA MIHAILESCU, the defendants, and others
known and unknown, willfully and knowingly, would and did
execute and attempt to execute a scheme and artifice to defraud
a financial institution, the deposits of which were then insured
by the Federal Deposit Insurance Corporation, and to obtain
moneys, funds, credits, assets, securities, and other property
owned by, and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses,
representations, and promises, in violation of Title 18, United
States Code, Section 1344.

(Title 18, United States Code, Section 1349.)

12

 
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 13 of 21

COUNT THREE
(Aggravated Identity Theft)

The Grand Jury further charges:

15. The allegations contained in paragraphs 1, 2, 3 and 10
above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

16. From at least in or about 2014 until at least in or
about September 2019, in the Southern District of New York and
elsewhere, MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS
LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a
“Momo,” ALIN HANES CALUGARU, IONELA CONSTANTINESCU, a/k/a
“Pitica,” THEOFRASTOS LYMBERATOS, ANDREW ELIOPOULOS, VALENTIN
PETRESCU, a/k/a “Gico Cosmin Giscan,” a/k/a “Zoltan Pruma,”
PETER SAMOLIS, KELLY KARKI LAM, GEORGE SERBAN, DRAGOS DIACONU,
MADLIN ALEXANDRU ANCA, a/k/a “Mateo Fernandez Alejandro,”
CRISTIAN ULMANU, a/k/a “Boris Moravec,” and IULIANA MIHAILESCU,
the defendants, and others known and unknown, knowingly did
transfer, possess, and use, without lawful authority, a means of
identification of another person, during and in relation to a
felony violation enumerated in Title 18, United States Code,
Section 1028A(c), and aided and abetted the same, to wit, the
defendants, among other things, engaged in ATM skimming to
unlawfully obtain debit card information for victim

accountholders (including, but not limited to, the victim

13
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 14 of 21

accountholders’ names, debit card numbers, and personal
identification numbers), created fraudulent debit cards using
the stolen victim information, and then used the fraudulent
debit cards bearing the victim accountholders’ debit card
numbers to make millions of dollars in unauthorized withdrawals
from the victims accountholders’ bank accounts, all during and
in relation to the conspiracy to commit access device fraud
charged in Count One of this Indictment and the conspiracy to
commit wire fraud and bank fraud charged in Count Two of this
Indictment.

(Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
and 2.)

COUNT FOUR
(Conspiracy to Commit Money Laundering)

The Grand Jury further charges:

17. The allegations contained in paragraphs 1, 2, 3 and 10
above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

18. From at least in or about 2014 until at least in or
about September 2019, in the Southern District of New York and
elsewhere, MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS
LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a
“Momo,” ALIN HANES CALUGARU, and KELLY KARKI LAM, the
defendants, and others known and unknown, intentionally and

knowingly did combine, conspire, confederate, and agree together

14

 
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 15 of 21

and with each other to violate Title 18, United States Code,
Sections 1956(a) (1) (A) (i), 1956(a) (1) (B) (1), and 1957(a).

19. It was a part and an object of the conspiracy that
MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS, a/k/a
“Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, and KELLY KARKI LAM, the defendants, and others known
and unknown, in an offense involving and affecting interstate
and foreign commerce, knowing that the property involved in
certain financial transactions, to wit, cash transactions and
wire transfers, represented the proceeds of some form of
unlawful activity, would and did conduct and attempt to conduct
such financial transactions, which in fact involved the proceeds
of specified unlawful activity, to wit, the conspiracy to commit
access device fraud alleged in Count One of this Indictment, and
the conspiracy to commit wire fraud and bank fraud alleged in
Count Two of this Indictment, with the intent to promote the
carrying on of the specified unlawful activity, in violation of
Title 18, United States Code, Section 1956(a) (1) (A) (i).

20. It was further a part and an object of the conspiracy
that MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS,
a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, and KELLY KARKI LAM, the defendants, and others known
and unknown, in an offense involving interstate and foreign

commerce, knowing that the property involved in certain

15
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 16 of 21

financial transactions, to wit, cash transactions and wire
transfers, represented the proceeds of some form of unlawful
activity, would and did conduct and attempt to conduct such
financial transactions, which in fact involved the proceeds of
specified unlawful activity, to wit, the conspiracy to commit
access device fraud alleged in Count One of this Indictment, and
the conspiracy to commit wire fraud and bank fraud alleged in
Count Two of this Indictment, knowing that the transactions were
designed in whole and in part to conceal and disguise the
nature, the location, the source, the ownership, and the control
of the proceeds of the specified unlawful activity, in violation
of Title 18, United States Code, Section 1956(a)({1)(B) (i).

21. It was a further part and an object of the conspiracy
that MIRCEA CONSTANTINESCU, a/k/a “Sobo,” NIKOLAOS LIMBERATOS,
a/k/a “Nicu Limberto,” CRISTIAN COSTEA, a/k/a “Momo,” ALIN HANES
CALUGARU, and KELLY KARKI LAM, the defendants, and others known
and unknown, within the United States, knowingly would and did
engage and attempt to engage in monetary transactions in
criminally derived property of a value greater than $10,000 and
that was derived from specified unlawful activity, to wit, the
conspiracy to commit access device fraud alleged in Count One of

this Indictment, and the conspiracy to commit wire fraud and

16

 
Case 1:19-cr-00651-LTS Docunient 8 Filed 09/09/19 Page 17 of 21

bank fraud alleged in Count Two of this Indictment, in violation
of Title 18, United States Code, Section 1957(a).
(Title 18, United States Code, Section 1956(h).)

FORFEITURE ALLEGATIONS

 

22. As a result of committing the offense alleged in
Count One of this Indictment, MIRCEA CONSTANTINESCU, a/k/a
“Sobo,” NIKOLAOS LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN
COSTEA, a/k/a “Momo,” ALIN HANES CALUGARU, IONELA
CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS LYMBERATOS, ANDREW
ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico Cosmin Giscan,” a/k/a
“Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI LAM, GEORGE SERBAN,
DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a “Mateo Fernandez
Alejandro,” CRISTIAN ULMANU, a/k/a “Boris Moravec,” and TULIANA
MIHAILESCU, the defendants, shall forfeit to the United States,
pursuant to Title 18, United States Code, Sections 982 (a) (2) (B)
and 1029(c)(1)(C), any and all property constituting or derived
from, proceeds obtained directly or indirectly, as a result of
the commission of said offense, and any and all personal
property used or intended to be used to commit said offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offense that the defendants personally
obtained and the following specific property:

a. 200 Asbury Avenue, Westbury, New York;

17
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 18 of 21

b. 452 Lafayette Street, Unit Cl, Brooklyn, New
York; and
on 569 Putnam Avenue, Brooklyn, New York.

23. As a result of committing the offense alleged in
Count Two of this Indictment MIRCEA CONSTANTINESCU, a/k/a
“Sobo,” NIKOLAOS LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN
COSTEA, a/k/a “Momo,” ALIN HANES CALUGARU, IONELA
CONSTANTINESCU, a/k/a “Pitica,” THEOFRASTOS LYMBERATOS, ANDREW
ELIOPOULOS, VALENTIN PETRESCU, a/k/a “Gico Cosmin Giscan,” a/k/a
“Zoltan Pruma,” PETER SAMOLIS, KELLY KARKI LAM, GEORGE SERBAN,
DRAGOS DIACONU, MADLIN ALEXANDRU ANCA, a/k/a “Mateo Fernandez
Alejandro,” CRISTIAN ULMANU, a/k/a “Boris Moravec,” and IULIANA
MIHAILESCU, the defendants, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 981 (a) (2) (A),
any and all property, constituting, or derived from, proceeds
obtained directly or indirectly as a result of the commission of
said offense, including but not limited to a suf of money in
United States currency representing the amount of proceeds
traceable to the commission of said offense that the defendants

personally obtained and the following specific property:

a. 200 Asbury Avenue, Westbury, New York;

b. 452 Lafayette Street, Unit Cl, Brooklyn, New
York; and

c. 569 Putnam Avenue, Brooklyn, New York.

18
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 19 of 21

24. As a result of committing the offense alleged in
Count Four of this Indictment, MIRCEA CONSTANTINESCU, a/k/a
“Sobo,” NIKOLAOS LIMBERATOS, a/k/a “Nicu Limberto,” CRISTIAN
COSTEA, a/k/a “Momo,” ALIN HANES CALUGARU, and KELLY KARKI LAM,
the defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a) (1), any and all
property, real and personal, involved in said offense, or any
property traceable to such property, including but not limited
to a sum of money in United States currency representing the
amount of proceeds traceable to the commission of said offense
that the defendants personally obtained and the following

specific property:

a. 200 Asbury Avenue, Westbury, New York;

b. 452 Lafayette Street, Unit Cl, Brooklyn, New
York; and

Cc. 569 Putnam Avenue, Brooklyn, New York.

Substitute Assets Provision
25. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

19
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 20 of 21

on has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 246l(c), to seek forfeiture of any other property
of the defendants up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981, 982, and 1029;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

 

WUE, Ceof trey S. be tran
Fdreperson G GEOFFREY S. BERMAN

United States Attorney

20
Case 1:19-cr-00651-LTS Document 8 Filed 09/09/19 Page 21 of 21 .

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

MIRCEA CONSTANTINESCU, a/k/a “Sobo,”
et al.,

Defendants.

 

SEALED INDICTMENT

 

19 Cr.

(18 U.S.C. §§ 1028A(a) (1), 1O28A(b),
1029 (b) (2), 1349, 1956(h), and 2.)

GEOFFREY S. BERMAN
United States Attorney

WME

Foreperson

 

  

 

alal « Filsp [ROLvoTmury © (writs 16

CaI5,0 MT

 

 
